DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the amendment filed on 7/1/21.
Claims 7-8, 16 remain rejected under 35 USC 112, (b)/second paragraph.
Claim 7 is newly objected to being dependent on itself.
Claim(s) 1-20 are rejected under 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claims 1 (inherited into claims 6-8) & claims 9 (inherited into claims 14-16) & claim 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement.
This action is made Final.
---- This page is left blank after this line -----


Response to Arguments
(Argument 1) Applicant has argued in Remarks Pgs.7-8:
The Applicant respectfully submits the specification and claims plainly describe that managed pressure drilling (MPD) can be used to “maintain the bottomhole pressure between the fracture pressure and pore pressure.” Specification, para. [0001]. Further, “[t]he surface backpressure values can be used to achieve desired downhole bottomhole pressure and to maintain downhole bottomhole pressure at constant levels throughout drilling operations.” /d., para. [0017]. “This capability cannot be provided using conventional technologies depending on factors that are not measured in real-time, such as drilling fluid density or rheology.” /d.; (Emphasis added). The present specification and claims are replete with real- time techniques that enable automated MPD based on the surface backpressure (SBP). Through the automated, real time techniques provided in the specification and claims, MPD is able to “maintain the bottomhole pressure between the fracture pressure and the pore pressure.” Specification, para. [0005]. Accurate, real-time SBP calculations are beneficial to drilling engineering and operations, and real-time SBP calculations can replace non-automated estimations made in the field. See id. Moreover, real-time calculations of pressure loss and SBP can be provided to rig operators and offices to ensure smooth drilling operations by using real- time fluid properties measured at frequent rates. /d. The present techniques enable advising of “an end user, for example, to reduce the back pressure value by certain amount, to increase the back pressure, or to take other actions (for example, opening or closing a valve).” Specification, para. [0020]. Thus, the Applicants respectfully submit that the Examiner’s assertion that “there is no improvement in MPD operations as no details are presented how SBP determines what updates to automatically perform to update the MPD operations, in either the claim or the specification” is incorrect. The improvement would be immediately apparent to one of ordinary skill in the art as discussed above. For at least this reason, the claims are patent eligible.

Additionally, the Applicant respectfully submits that the Examiner’s assertion that the last step of automatically updating “is generally linking the use of a judicial exception to a particular technological environment or field of use” is incorrect. Office Action, p. 6. Instead, the claims clearly integrate a technical solution throughout the claims wherein SBP and the associated MPD are “automated using real-time inflow data stream and real-time mud property surface measurement, downhole measurements, and information about wellbore fluid hydraulics.” Specification, para. [0013]. The specification describes that “non-automated estimates are conventionally used due to a lack of automated hydraulics calculations that can eventually lead to severe well control and lost circulation scenarios.” J/d., para. [0005]. Indeed, the additional elements of receiving, storing, and updating each plainly recite real-time, automated features that act in concert to transform real-time information into updates for the MPD operation. This is similar to the claims found to be patent eligible in Diehr. See M.P.E.P. § 2106.05(h). For at least this reason, claims 1-20 are patent eligible. The Applicant respectfully requests that the Examiner withdraw the rejection under 35 U.S.C. § 101 and allow the claims to issue.

(Response 1) First to address why the claims are abstract idea under Step 2A prong 1, looking at MPEP 2106.04(a)(2) D states:
D.    Both Product and Process Claims May Recite a Mental Process.
Examples of product claims reciting mental processes include:
• A wide-area real-time performance monitoring system for monitoring and assessing dynamic stability of an electric power grid – Electric Power Group, 830 F.3d at 1351 and n.1, 119 USPQ2d at 1740 and n.1;

Simply alleging that the computation is performed in real time without the steps or algorithm makes the claims directed to mental processes of processing information, specification and the claims how computing of SBP is performed in real-time that cannot be performed conventionally and in real time (not in human mind). The claim simply is presenting real time data and stating that ECD/APL are used to compute the SBP. 
To understand why claims remain rejected further under Step 2A Prong 2 and 2B, as not being improvement in the field of use.  
Arguendo applicant does claim steps/algorithm determining a value of SBP in real time, showing the steps, the improvement in determining the SBP would be an improvement in the algorithm to determine SPB using real time data and would still not be an improvement in the field of MPD operations as the MPD operations themselves have not changed. To contrast it with example cited in MPEP 2106.05(h) of Diehr a specific action (opening of the mold) is performed as a result of the computation done in real time using specific steps (use of Arrhenius equation) in field of use (rubber curing) which had a technological advantage (of correct level of curing). This example shows how the field of use is integrated in the technological field thereby improving the field, unlike the current claim where SBP value computed is used as afterthought in the updating the MPD operations. To make the claim 
Therefore the allegation that “This capability cannot be provided using conventional technologies depending on factors that are not measured in real-time, such as drilling fluid density or rheology” is not supported by specifically defining the improvement (how SBP is computed in real-time) and integrating it into practical application. 
(Argument 2) Applicant has argued in Remarks Pg.9-10:
The Applicant notes that M.P.E.P. §2161.01 also provides that “[c]omputer-implemented inventions are often disclosed and claimed in terms of their functionality. This is because writing computer programming code for software to perform specific functions is normally within the skill of the art once those functions have been adequately disclosed.” M.P.E.P. §2161.01. The Applicant respectfully submits that the present disclosure is of sufficient detail such that one or ordinary skill in the art “can reasonably conclude that the inventor invented the claimed subject matter.” Moreover, M.P.E.P. §2161.01 provides that “if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied.” /d. The Applicant respectfully requests that the Examiner withdraw the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), and allow the claims to issue.

(Response 2) The rejection is made under 35 USC 112(a) written description where the specification fails to disclosed any steps how calc_ECD function is performed. The issue is not whether exact code is presented, but of lack of any steps that show how the ECD calculation is performed in real-time, use of any modeling to meet exemplary claim 1 limitation

    PNG
    media_image1.png
    51
    664
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    205
    533
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    494
    572
    media_image3.png
    Greyscale
Contrast this with details provided for Calc_SBP and Calc_BHCP functions which has some level of detail (See specification as

Applicant has summarily disregarded addressing how the limitation meet written description. MPEP 2161.01 states that “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries”. Here, 
(Argument 3) Applicant has argued in Remarks Pg.10-11:
The Applicants respectfully submit that the specification contains a teaching of the manner and process of making and using the invention in terms corresponding in scope to those used in the claims, and thus the claims are in compliance with the enablement requirement of 35 U.S.C. § 112(a). See M.P.E.P. § 2164.04. Moreover, the only standard as to whether a claim is enabled by the specification is whether the experimentation needed to practice the invention is undue or reasonable. See Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916); M.P.E.P. § 2164.01. As stated in the M.P.E.P.: The specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public.

(Response 3) The enablement rejection is made using In re Wands factors showing why one of ordinary skill in the art would not be able to make and use the invention without Calc_ECD function (basis of APL and SBP computation which updates the MPD operation in exemplary claim 1) clearly defined. Applicant has not addressed the argument and instead appears to have alleged that ECD_Calc would well known in the art without showing any proof that such is well known in general terms as claimed in claim 1, from real time information & modeling techniques

    PNG
    media_image1.png
    51
    664
    media_image1.png
    Greyscale

Or specifically as in specification Pg.10 how it computed from 3 variables in the Calc_ECD function (notice none recite any modeling technique).
(Argument 4) Applicant has argued in Remarks Pg.11:
Moreover, the breadth of a claim should not be equated with indefiniteness of the claim. Inre Miller, 441 F.2d 689, 169 U.S.P.Q 597 (CCPA 1971). The Applicant respectfully submits that the claims are enabled as described in M.P.E.P. § 2164.01. Accordingly, the Applicant respectfully requests that the Examiner withdraw the rejection under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), first paragraph and allow the claims to issue.

(Response 4) Applicant is conflating the rejection under 35 USC 112(a) with rejection being made under 35 USC 112(b) without specifically addressing any one of them and instead simply reciting MPEP, without evidence and unpersuasively. Rejections made under 35 USC 112(b) were made for dependent claims for lacking proper antecedent basis and not for the issue disclosed in 35 USC 112(a). Please see updated rejection based on filed amendment.
Claim Objection
Claim 7 is being objected to for circular dependency on itself.

Claim Rejections - 35 USC § 112/2nd / (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


There is insufficient antecedent basis for this limitation in the following claims.
Claim 7 recites the limitation 
7. The computer-implemented method of claim [[1]] 7, wherein the suggestions include a suggestion to reduce or increase a back pressure valve of the MPD by a suggested amount.
The claim does not have antecedent basis for “the suggestions”. The claim 1 does not have any suggestions. Suggestions were introduced in claim 6 which are not the parent claim of 7.
Claim 8 & 16 recites the limitation 
8. The computer-implemented method of claim [[1]] 7, wherein the suggestions include a suggestion to open or close a suggested valve of the MPD operation..
the suggestions”. The claim 1 does not have any suggestions. Suggestions were introduced in claim 6 & 14 respectively which are not the parent claims of 8 and 16 respectively. Claim 16 remains rejected similarly.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea/mental step without significantly more.  
(Step 1) Specifically claim 1 is directed to method steps. Claim 9 appears to be directed towards a manufacture and claim 17 is directed to a machine. 
(Step 2A Prong 1): Claim 1 recites, in part, 
A computer implemented method…
processing the real-time information to ensure accuracy of the real-time information and…
determining, from the stored real-time information and using modeling techniques, real-time measurements of equivalent circulating density (ECD); 
performing hydraulic calculations to determine annular pressure losses (APL); 
determining surface backpressure (SBP) in real time based on the APL;

The limitation of determining SBP, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. These steps describe the concept of mental processes that can be can be performed in the human mind, or by a human using a pen and paper. Specifically processing the real-time information to ensure accuracy of the real-time information could be simply observing and evaluating the information to make sure it is formatted correctly. The specification is silent on how the accuracy is ensured (See specification ¶[0003][0021][0054][0073][0082][0091] – determining step, since the specification does not disclose any details/steps/algorithm to show how the ECD is computed, it can be simply be a mental process of using pencil and paper to observes and convert the real time information (e.g. viscometer/densometer readings) to an ECD value via formula/model (again no specific mechanism is claimed or disclosed). Similar rationale applies to performing calculations … to determine APL & SBP determination which again can be part of observing observation, evaluation, judgment, opinion. Additionally these could also be generically understood as mathematical steps/relationships. 
(Step 2A Prong 2): The recites additional steps/elements (bolded below) 

A computer-implemented method, comprising: 
receiving, from devices installed on site and downhole at a managed pressure drilling (MPD) operation, real-time information associated with fluid density, drilling operational parameters, and rheology; 
processing the real-time information to ensure accuracy of the real-time information and storing the real-time information in a database; 
determining, from the stored real-time information and using modeling techniques, real-time measurements of equivalent circulating density (ECD); 
performing hydraulic calculations to determine annular pressure losses (APL); 
determining surface backpressure (SBP) in real time based on the APL; and 
automatically updating the MPD operation based on the determined SBP.

The claim as a whole does not integrate the recited judicial exception into a practical application of the exception in Step 2A Prong Two. The steps of receiving and storing are Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g). The claim limitation is not an improvement in the functioning of a computer, or an improvement to other technology or technical field, --- here the MPD operation, as the improvement might be in algorithm to determine the SBP, but there is no improvement in MPD operations as no details are presented how SBP determines what updates to automatically perform to update the MPD operations, in either the claim or the specification. See MPEP §§ 2106.04(d)(1) and 
(Step 2B): In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of receiving, storing, and updating are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)), and further amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g). The recitation of updating the MPD operation based on the determined SBP amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h)).  The claim is not patent eligible.
Claim 9 “a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: …” follows the same fact pattern as claim 1 and is also rejected with as not being patent eligible. 
Claim 17 “A computer-implemented system, comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising:…”also follows the same fact pattern as claim 1 and is also rejected with as not being patent eligible. The additional elements of one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)), while “updating the MPD operation based on the determined SBP amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h)).   
Claims 2, 10 and 18 provides additional elements of data collections (viz. densometer/ viscometer) and are no more than tools for performing extra-solution activity. See MPEP 2106.05(g). They do not make claim patent eligible.
Claims 3-4, 11-12 and 19-20 are additional steps further defining the abstract idea mathematical relationships and mental processing related to evaluation.
Claims 5 & 13 are related to using specific value of SBP, thereby further defining the abstract idea and generally links this value to updating the MPD, but no specific details are claimed how the SBP is related to MPD, therefore is directed to field of use and technological environment MPEP 2106.5(h).
Claims 6-8 and 14-16 are directed to generally linking SBP to updating MPD by making suggests (e.g. a valve position), however the claim does not make any connection between the SBP and updating the MPD, therefore is directed to field of use and technological environment MPEP 2106.5(h). Further the claim 6 discloses providing …a user interface…graphs based on actual ECD as extrasolution activity as no connection is made again between SBP and MPD. See MPEP 2106.05(g).
Claim Rejections - 35 USC § 112(a) Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2161.01 states: 

For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

Claim 1 claims:
…determining, from the stored real-time information and using modeling techniques, real-time measurements of equivalent circulating density (ECD);
…

The specification ¶ [0003][00018][0022][0037][0051][0060][0069] shows similar language to compute ECD based on modeling techniques and hydraulic models (See ¶[0022]), however not one describe even a single embodiment how the ECD is computed from  modeling techniques and hydraulic models.
In processes involving the use of modeling techniques, for example, pressure loss calculations can be performed to obtain real-time measurements of ECD. Different techniques and hydraulic models can be used, including American Petroleum Institute (API) models, Herschel Bulkley models, and Power Law models. Application code can use one or more of the hydraulic models to perform hydraulic calculations and to output annular pressure losses (APL) 220. The APL 220 can then be used to calculate SBP in real time for use in MPD drilling operations. The bar chart 200 indicates a lighter mud weight (MW) 222.

The pseudocode presented also lacks any description of how the ECD is calculated, and leaves it at function without any steps/description/functional details involved that would use the modeling techniques and hydraulic models. 
See Specification as filed Pg.10 calling the function Calc_ECD

    PNG
    media_image2.png
    205
    533
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    494
    572
    media_image3.png
    Greyscale
Contrast this with details provided for Calc_SBP and Calc_BHCP functions which has some level of detail (See specification as filed Pg.14).

Further claim 1 recites:
…
performing hydraulic calculations to determine annular pressure losses (APL); 
determining surface backpressure (SBP) in real time based on the APL;
…

Specification again discloses at numerous places similar language (See¶[0023][0051][0060][0069]), but since all of calculation are based on (A) determining the APL from ECD (See ¶[0022] and (B) determining SBP from APL (See ¶[0023] Eq.(2)), the specification falls short of describing how the SBP  is calculated. Specifically: 
(A) determining the APL from ECD (See ¶[0022]): 
[0022] In processes involving the use of modeling techniques, for example, pressure loss calculations can be performed to obtain real-time measurements of ECD. Different techniques and hydraulic models can be used, including American Petroleum Institute (API) models, Herschel Bulkley models, and Power Law models. Application code can use one or more of the hydraulic models to perform hydraulic calculations and to output annular pressure losses (APL) 220. The APL 220 can then be used to calculate SBP in real time for use in MPD drilling operations. The bar chart 200 indicates a lighter mud weight (MW) 222.

Besides generically mentioning that, one or more of the hydraulic models to perform hydraulic calculations and to output annular pressure losses, the specification does not describe how the APL is computed from the hydraulic calculations, which hydraulic calculation etc.  
(B) determining SBP from APL (See ¶[0023] Eq.(2)):

    PNG
    media_image4.png
    250
    579
    media_image4.png
    Greyscale
The specification falls short of describing how the SBP is calculated as how the BHP, Phydro and APL are computed is neither in the description nor in the pseudocode. At best Pseudocode mentions Calc_BHCP (See Specification Pg.14 & [0028]), but fails to show if that is same as BHP. In light of above the specification fails to provide adequate written description as it fails to support the scope of the genus claimed due to lack of steps/details how ECD, APL and SBP care computed.
Claims 9 (A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations) suffer from similar deficiency as specification does not support the generic steps claimed in the written description/claims as mentioned above for claim 1.
Claim 17 (A computer-implemented system…one or more processors to perform operations comprising…) suffer from similar deficiency as specification does not support the generic steps claimed in the written description/claims as mentioned above for claim 1. Further the specification does not detail any specific hardware or system component that describe the functionality of performing the 3 steps of determining ECD, APL and SBP above. 
Respective dependent claims 2-8, 10-16 and 18-20 describe various models to perform modeling but specification fails to show how the models are used to compute specifically the ECD, APL and eventually SBP values. For at least the above reasons the dependent claims also suffer from the same deficiency. Additional limitation of devices to measure (See claim 1, 10) and what is being controlled does not clarify the issue above.
Claim Rejections - 35 USC § 112 Enablement
Claims 1 (inherited into claims 6-8) & claims 9 (inherited into claims 14-16) & claim 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, because the specification does not teach how to compute the ECD using modeling, and further for the dependent claims while being enabling for claiming that there are suggestions for MPD operations, does not reasonably provide enablement for steps to determining the suggestions for the MPD operations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Simply put, the specification states suggestions for MPD operation settings (open or close back pressure valve or choke) or and graphical information including graphs presenting an automated SBP based on the actual ECD and a desired bottomhole pressure for the MPD operation can be made (See ¶0036]-[0037]), 

    PNG
    media_image5.png
    372
    658
    media_image5.png
    Greyscale
but fails to show the steps involved to make the suggestion once the SBP is computed. E.g. Rationale or steps or algorithm pointing to which valve to open/close based on what SBP value and in comparison to what. 
The over-arching issue here which is inherited and present in claim 1, 9 and 17 is also that specification is not enabling for showing ECD is computed using any modeling technique. The ripple effect is the subsequent steps (APL & SBP determination) are also not supported due to it.
Applying the factors set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) as appropriate. See also MPEP §§ 2164.01(a) and 2164.04.
It is noted from MPEP that while applying In re Wands test that While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP  §  2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. 
Applying In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) factors:
(A)    The breadth of the claims - The focus of the examination inquiry is whether everything within the scope of the claim is enabled (MPEP 2164.08). In this case as stated above specification only states what to do (open/close valve) but does not associate how those suggestions are generated based on the SBP. See breadth of the claims encompasses any number of possible ways the SBP can be associated with the actual valves etc. so that MPD 
(B) & (C)  The nature of the invention & The state of the prior art - The nature of the invention becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art. The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed (MPEP 2164.05(a)).In this case the USPGPUB No. US 20200190939 A1 by Gray et al teaches 

[0050] The choke manifold 70 is downstream from the buffer manifold 60. The choke manifold 70 can produce surface backpressure to perform managed pressure drilling with the drilling system 10 and can measure parameters of the flow returns. Among other components, for example, the choke manifold 70 has flow chokes 72, a flowmeter 74, pressure sensors (not shown), a local controller (not shown), and the like to control operation of the manifold 70. A hydraulic power unit (not shown) and/or electric motor of the choke manifold 70 can actuate the chokes 72.

[0060] In general, the buffer manifold 60 can direct the flow returns in various way as needed. During standard operating conditions, the buffer manifold 60 passes the flow returns to the choke manifold 70. The automated choke manifold 70 measures the return flow (e.g., flow-out) and density using the flowmeter 74 installed in line with the chokes 72. Software components of the control system 50 then compares the flow rate in and out of the wellbore 18, the injection pressure (or standpipe pressure), the surface backpressure (measured upstream from the drilling chokes 72), the position of the chokes 72, and the mud density, among other possible variables. Comparing these variables, the control system 50 then identifies minute downhole influxes and losses on a real-time basis and control surface backpressure with the chokes 72 to manage the annulus pressure during drilling.

[0092] The dynamic setpoint 124 allows backpressure adjustment during make-and-break of drillpipe of the drillstring (16). When making connections in the system (10) of FIG. 1, for example, the mud pumps (42) are stopped prior to making a connection. This results in a loss of equivalent circulating density (ECD), which in turn reduces downhole pressure. The drilling system (10) is used to compensate for the loss of ECD by increasing the backpressure applied at the chokes (72) of the choke manifold (70). The increase in backpressure may be several hundred PSI, which means the dynamic setpoint 124 must be increased to a value equal to surface backpressure (SBP) plus a margin (M) that prevents the pressure relief valves (64a-b) from opening erroneously. In practice, the adjustment of the dynamic setpoint 124 may be reviewed with the connection every drillpipe stand. However, if the `open` dynamic setpoint 124 is triggered, then there is a risk of an influx that could escalate to a loss of well control. For this reason, the processing unit (120) is programmed to close the pressure relief valves (64a-b) with the trailing `close` setpoint 125. 

[0093] The dynamic setpoint 124 also provides wellbore protection while drilling. For example, the pressure relief valves (64a-b) must open at a dynamic setpoint 124 chosen by the driller whose goal is to protect the open formation against fracture. If the hydrostatic and applied backpressure from the column of drilling mud is too high, then drilling fluid may be lost into the formation. The 


As shown the process to determine the choke/valve position is a complicated process not described in the current specification. Gray does not use modeling to compute ECD but uses actual ECD.  
US 20160097270 A1 by Pobedinski et al teaches:
[0077] The control modules 130 of the system 100 can provide analysis and control of real-time operation monitoring in a number of areas. For equivalent circulating density (ECD) vs drilling margin, the modules 130 can provide continuous and real-time comparison of downhole ECD profiles and operating window to ensure wellbore and well integrity. For real-time hole-cleaning, the modules 130 can provide a transient hole-cleaning model that simulates and tracks cuttings bed build-up. For displacements and fluid tracking, the modules 130 can provide a transient model that tracks fluid fronts during displacements and predicts downhole pressure profiles and surface equipment requirements using temperature and pressure-dependent density and rheology models. For fingerprinting volume changes (ballooning), the module 130 can fingerprint and monitor volume changes during connections and can provide instantaneous comparison with predicted values to catch anomalies. For pit gain/loss, the modules 130 can calculate expected thermally-induced volume changes during shut-in and connections to allow comparison with measured flow back to detect unexpected situations. Connection flow back can be synchronized in time with previous connections. For surge-swab pressures, the modules 130 can calculate surge-swab pressures in real-time in response to pipe movement. 

(D)     The level of one of ordinary skill - MPEP 2164.05(b) states “The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. Applicant has not cited any art in the back ground arts to show the current state of the art. SPGPUB No. US 20200190939 A1 by Gray et al as cited above teaches some aspects, but does not teach modeling. 
 (G)     The existence of working examples -  MPEP 2164.02 states “When considering the factors relating to a determination of non-enablement, if all the other factors point toward enablement, then the absence of working examples will not by itself render the invention non-enabled.” The current specification does not detail how the ECD is determined using any modeling techniques, how APL is determined from the ECD and subsequenty how SBP is determined. The specification discloses 3 embodiment, one for each statutory class, however none disclose above hence fail to provide any working example. See Specification [0051]-[0073] showing 3 embodiments. 
Prior Art Rejection
At this point a prior art rejection cannot me made as the scope of how the ECD is computed using various modeling techniques & real-time data cannot be ascertained from the specification. This is the first step and without it even an educated guess cannot be made. 
Please review the art cited on PTO 892 for the state of the art, closest prior art and potential future grounds of rejection, once the issue related 35 USC 112 first written description and enablement are resolved so that even a broadest reasonable interpretation can be made. 
Prior Art of Record
US PGPUB No. 20140345941 by Sutter; Roger et al shows general state of the art how the MPD operations are related to surface back pressure (SBP) and Equivalent Circulation Density (ECD) as shown in Fig.5A. & [0028].
US PGPUB No. 20170089156 by Spencer; Danny et al shows how bottom hole pressure (BHP)=MW+ECD+CP and how the (MPD operation) choke (valve) can be controlled using this information (Fig.3).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Friday, September 10, 2021